08/18/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0167



                                       DA 19-0167


STATE OF MONTANA,

             Plaintiff and Appellee,

     v.                                                           ORDER

ALAN TODD RUFF,

             Defendant and Appellant.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 30, 2020, within which to file his response to the Motion to Withdraw
as Counsel of Record.
      No further extensions will be granted.
      DATED this Ir3day of August, 2020.
                                               For the Court,




                                                            Chief Justice




                                                                     FILE
                                                                     AUG 1 8 2020
                                                                  Bowe n Greenwood
                                                                Clerk of Suprerne Court
                                                                   State of Montana